Citation Nr: 0420642	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-17 768	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 40 percent for a right 
knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to May 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the Honolulu Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his Form 9, the 
veteran requested a Travel Board hearing.  In November 2002, 
he cancelled his hearing request.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service connected disability encompasses 
residuals of a meniscectomy and arthritis.  Thus, if both 
instability and limitation of motion are shown, he may be 
assigned separate ratings for each.  He receives ongoing 
treatment at VA Hilo Community Based Outpatient Clinic (CBOC) 
on a regular basis and has been given narcotic medication for 
knee pain.  The record suggests that there may be two years 
of VA treatment/consultation records that have not been 
secured and associated with the claims file.  Since VA 
records are constructively of record (and may have some 
bearing on the veteran's claim), they must be secured.  

The veteran's right knee disability is currently rated 40 
percent based on limitation of motion (a separate rating for 
subluxation or instability is not assigned apparently because 
VA examination (in May 2001) found the knee to be stable, 
with all ligaments intact.  The veteran has since complained 
of weakness, swelling, instability, locking, and fatigability 
in his knee.  He alleges that during flare-ups he is unable 
to bear his weight on the knee.  Previous examinations had 
reported instability (or that such could not be tested due to 
pain).  

The veteran contends that his service connected knee 
disability has increased in severity since his last VA 
examination, in May 2001.  Since that examination was over 
three years ago, his assertion is plausible.  

And while the veteran has been provided some notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), including in 
October 2002, it does not appear that such notice was in 
accordance with all applicable guidelines.  Accordingly, the 
case is REMANDED to the RO for the following:

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He and his representative 
should have the opportunity to respond.  

2.  The veteran should be asked to 
identify all medical care 
providers/specialist consultants who have 
treated him (or provided consultation) 
for right knee disability since January 
1999.  The RO must obtain complete 
treatment records (those not already in 
the claims folder) from all treatment 
sources identified. 

3.  The veteran should then be scheduled 
for a VA orthopedic examination to 
ascertain the current severity of his 
service-connected right knee disability.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Findings reported must 
include both ranges of motion and a 
discussion as to whether there is/is not 
instability/subluxation (and if such is 
present, to what degree?).  The examiner 
should also comment (to the extent 
possible) as to whether or not there 
would be further limitation of motion or 
other function due to pain, pain on use, 
or flare-ups.  The examiner should 
explain the rationale for all opinions 
given.

4.  The RO should then review the claim 
(specifically finding whether separate 
ratings are warranted for limited motion 
and for subluxation or instability).  If 
the claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


